MEMORANDUM **
Ronald Lee Bennett, a federal prisoner, appeals pro se the district court’s orders denying his post-trial motion for a bill of particulars under Fed.R.Crim.P. 7(f) and motion for a new trial under Fed. R.Crim.P. 33. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion; United States v. Ayers, 924 F.2d 1468, 1483 (9th Cir.1991) (motion for bill of particulars), United States v. Kulczyk, 931 F.2d 542, 548 (9th Cir.1991) (motion for a new trial). We affirm.
The district court did not abuse its discretion in denying Bennett’s motions because Bennett failed to object to the particularity of the indictment before trial, see Echavarria-Olarte v. Reno, 35 F.3d 395, 397 (9th Cir.1994) (“a defendant who fails to object to an indictment before trial waives all objections except those which challenge the trial court’s jurisdiction or allege that the indictment failed to charge an offense”), and Bennett did not present newly-discovered material evidence that he could not, with diligence, have discovered sooner, see Kulczyk, 931 F.2d at 548.
We deny the government’s motion to consolidate this appeal with appeal number 03-30226.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.